           Case 1:18-cv-03861-PGG-KHP Document 90
                                               89 Filed 08/28/20 Page 1 of 2

                                                                     USDCSDNY
                                                                     DOCUMENT

Littler
Employment & Labor Law Solutions Worldwide
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:
                                                                             --------
                                                                     DATE FILED:
                                                                                 08/28/2020
                                                                               ---- --
        MEMO ENDORSED                                                  Rina Bersohn
                                                                       212.471.4410 direct
                                                                       212.583.9600 main
                                                                       rbersohn@littler.com


August 28, 2020
                                             The proposed briefing scheduled is hereby adopted. The Clerk of
                                             Court is respectfully directed to mail a copy of this Order to the
                                             pro se Plaintiff: Guelda E. Brown 611 West 156th Street #4 New
VIA ECF                                      York, NY 10032.
                                                                                SO ORDERED:          /7
Hon. Katherine H. Parker
United States Magistrate Judge                                                   ~tl-r~ttA
Daniel Patrick Moynihan United States Courthouse                                HON. KATHARINE H. PARKER
500 Pearl Street                                                                UNITED STATES MAGISTRATE JUDGE
New York, NY 10017                                                                              08/28/2020

Re:          Brown v. Montefiore Medical Center et al.
             Case No. 18-cv-03861

Dear Judge Parker:

Defendants' deadline to file their Motion for Summary Judgment is today, August 28, 2020. However,
several of Defendants' witnesses who are expected to sign declarations in support of Defendants' motion
are out of the office for various reasons, including unexpected medical issues. Counsel for Defendants
has conferred with Ms. Brown, and subject to the Court's approval, the parties have agreed to the
following revised briefing schedule:

Deadline for Defendants to file a Motion for Summary Judgment: September 1, 2020

Deadline for Plaintiff to file an Opposition to Defendants' Motion for Summary Judgment: September 29,
2020

Deadline for Defendants to file a Reply in Support of their Motion for Summary Judgment: October 20,
2020

Defendants respectfully request that the Court approve the revised briefing scheduling set forth above.




littler.com
      Case 1:18-cv-03861-PGG-KHP Document 90
                                          89 Filed 08/28/20 Page 2 of 2


Hon. Katharine Parker
August 28, 2020
Page 2




Respectfully submitted,

Littler Mendelson, P.C.


/s/ Rina Bersohn

Rina Bersohn



cc:     Jean Schmidt, Esq. (via ECF)
        Guelda Brown (via e-mail and first class mail)
